Citation Nr: 0636426	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  99-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an acquired psychiatric disability, to include PTSD.

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION
 
The veteran served on active duty from July 1965 to December 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1999 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (the RO).

Procedural history

In December 1998, the RO received the veteran's claims of 
entitlement to service connection for PTSD and right ear 
hearing loss.  A March 1999 rating decision denied each 
claim, and the veteran duly perfected an appeal.  

The RO subsequently recharacterized the hearing loss issue to 
one of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  That benefit was granted in an April 
2003 rating decision, and a noncompensable evaluation was 
assigned.  The veteran subsequently perfected an appeal as to 
the assigned rating.  [The same rating decision granted 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
tinnitus and assigned a 10 percent rating therefore].

The veteran presented testimony before a Veterans Law Judge 
at the RO in December 2003.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.  
Following the hearing, the Board remanded the case in June 
2004 for the purpose of ensuring compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), obtaining additional treatment records and records 
from the Social Security Administration, and securing 
additional VA psychiatric and neurological examinations.  The 
June 2004 Board remand also recharacterized the psychiatric 
claims on appeal to service connection for an acquired 
psychiatric disability, to include PTSD, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for an acquired 
psychiatric disability, to include PTSD.  [As noted above, 
the case had previously been developed as one of service 
connection for PTSD only.]  After the additional development 
requested by the Board was completed, the Appeals Management 
Center (AMC) again denied the claims in an October 2005 
supplemental statement of the case (SSOC).

The Board again remanded the case in February 2006 for the 
purpose of scheduling the veteran for an additional Board 
hearing.  Such hearing was requested by the veteran following 
notice to him that the Veterans Law Judge who conducted the 
December 2003 hearing was no longer in the Board's employ.  
The requested hearing was held at the RO in June 2006 with 
the undersigned Acting Veterans Law Judge presiding.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).

Issues not on appeal

An April 2006 rating decision recently denied service 
connection for face and head scars.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and the issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The issue of an initial compensable evaluation for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the medical evidence fails to 
demonstrate either that the veteran developed an acquired 
psychiatric disability, to include PTSD, during military 
service or for years thereafter, or that his current 
psychiatric illness is otherwise related to service.

2.  The veteran's variously-diagnosed psychiatric 
disabilities, including a depressive disorder and PTSD, are 
the result of negligence on the part of his VA caregivers 
and/or unforeseeable complications of VA surgical treatment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was 
neither incurred in nor aggravated by the veteran's period of 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
is warranted for an acquired psychiatric disability variously 
diagnosed as a depressive disorder and PTSD.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for right ear 
hearing loss and compensation for a psychiatric condition 
which he claims is the result of multiple surgeries performed 
over the years by VA physicians to treat his nonservice-
connected facial palsy (alternatively referred to in the 
medical record as Bell's palsy).  As noted in the 
Introduction, the veteran is already in receipt of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right ear hearing loss and tinnitus as a result of 
misadventures during these surgeries.

The Board notes that the issue of service connection for a 
psychiatric disability is currently in appellate status.  As 
will be explained in greater detail below, however, such 
issue is not representative of the veteran's claim.  He 
points only to post-service VA treatment as the cause of his 
current psychiatric maladies, and has not argued that a 
psychiatric disability had its genesis in service or is the 
result of traumatic experiences in service.  Although a 
service connection claim is not the proper vehicle for the 
veteran's argument, because the issue has been adjudicated 
and appealed, the Board will address it in its discussion 
below.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in April 2003, July 2003, and June 2004 
which were specifically intended to address the requirements 
of the VCAA.  The April 2003 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).  The 
June 2004 letter further advised the veteran that to 
establish "entitlement to compensation under 38 USC 1151, 
the evidence must show:

?  There is additional disability or death not the result of 
the veteran's willful misconduct

?  The additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an acquired psychiatric disability, to include PTSD.

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION
 
The veteran served on active duty from July 1965 to December 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1999 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (the RO).

Procedural history

In December 1998, the RO received the veteran's claims of 
entitlement to service connection for PTSD and right ear 
hearing loss.  A March 1999 rating decision denied each 
claim, and the veteran duly perfected an appeal.  

The RO subsequently recharacterized the hearing loss issue to 
one of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  That benefit was granted in an April 
2003 rating decision, and a noncompensable evaluation was 
assigned.  The veteran subsequently perfected an appeal as to 
the assigned rating.  [The same rating decision granted 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
tinnitus and assigned a 10 percent rating therefore].

The veteran presented testimony before a Veterans Law Judge 
at the RO in December 2003.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.  
Following the hearing, the Board remanded the case in June 
2004 for the purpose of ensuring compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), obtaining additional treatment records and records 
from the Social Security Administration, and securing 
additional VA psychiatric and neurological examinations.  The 
June 2004 Board remand also recharacterized the psychiatric 
claims on appeal to service connection for an acquired 
psychiatric disability, to include PTSD, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for an acquired 
psychiatric disability, to include PTSD.  [As noted above, 
the case had previously been developed as one of service 
connection for PTSD only.]  After the additional development 
requested by the Board was completed, the Appeals Management 
Center (AMC) again denied the claims in an October 2005 
supplemental statement of the case (SSOC).

The Board again remanded the case in February 2006 for the 
purpose of scheduling the veteran for an additional Board 
hearing.  Such hearing was requested by the veteran following 
notice to him that the Veterans Law Judge who conducted the 
December 2003 hearing was no longer in the Board's employ.  
The requested hearing was held at the RO in June 2006 with 
the undersigned Acting Veterans Law Judge presiding.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).

Issues not on appeal

An April 2006 rating decision recently denied service 
connection for face and head scars.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and the issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The issue of an initial compensable evaluation for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the medical evidence fails to 
demonstrate either that the veteran developed an acquired 
psychiatric disability, to include PTSD, during military 
service or for years thereafter, or that his current 
psychiatric illness is otherwise related to service.

2.  The veteran's variously-diagnosed psychiatric 
disabilities, including a depressive disorder and PTSD, are 
the result of negligence on the part of his VA caregivers 
and/or unforeseeable complications of VA surgical treatment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was 
neither incurred in nor aggravated by the veteran's period of 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
is warranted for an acquired psychiatric disability variously 
diagnosed as a depressive disorder and PTSD.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for right ear 
hearing loss and compensation for a psychiatric condition 
which he claims is the result of multiple surgeries performed 
over the years by VA physicians to treat his nonservice-
connected facial palsy (alternatively referred to in the 
medical record as Bell's palsy).  As noted in the 
Introduction, the veteran is already in receipt of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right ear hearing loss and tinnitus as a result of 
misadventures during these surgeries.

The Board notes that the issue of service connection for a 
psychiatric disability is currently in appellate status.  As 
will be explained in greater detail below, however, such 
issue is not representative of the veteran's claim.  He 
points only to post-service VA treatment as the cause of his 
current psychiatric maladies, and has not argued that a 
psychiatric disability had its genesis in service or is the 
result of traumatic experiences in service.  Although a 
service connection claim is not the proper vehicle for the 
veteran's argument, because the issue has been adjudicated 
and appealed, the Board will address it in its discussion 
below.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in April 2003, July 2003, and June 2004 
which were specifically intended to address the requirements 
of the VCAA.  The April 2003 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).  The 
June 2004 letter further advised the veteran that to 
establish "entitlement to compensation under 38 USC 1151, 
the evidence must show:

?  There is additional disability or death not the result of 
the veteran's willful misconduct

?  The additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical, 
surgical treatment or examination.

?  The cause of such disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of [VA] in furnishing 
the hospital care, medical or surgical treatment, or 
examination OR an event not reasonably foreseeable" 
(emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
reasonable efforts to obtain "[r]elevant records not held by 
any Federal agency" including records from "State or local 
governments, private doctors and hospitals, or current or 
former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2004 letter instructed the veteran to 
"submit any additional evidence to help substantiate your 
appeal.  If you received medical treatment from [a] private 
physician or hospitals, please complete the enclosed VA Form 
21-4142, Authorization for Release of Information" (emphasis 
in original).  With respect to VA medical records, the June 
2004 letter advised the veteran that if "you have received 
any treatment from [a] VA medical facility, please provide 
the name and location of the facility and the approximate 
dates of treatment on the enclosed VA Form 21-4138, Statement 
in Support of Claim" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the April 2003, July 2003, and June 2004 VCAA letters.  
His claims were then readjudicated in the October 2005 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VCAA notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice(s). 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, with respect to the service-connection claim, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's (and the Board's) denial 
of service connection.  In other words, any lack advisement 
as to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), the relationship between his psychiatric disability and 
period of service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  

With respect to the § 1151 issue, as discussed in detail 
below the Board is granting the claim.  It is not the Board's 
responsibility to assign a disability rating or effective 
date in the first instance.  The Board notes, however, that 
the veteran was provided with notice of the evidence needed 
to substantiate the highest possible rating and earliest 
possible effective date in a March 2006 letter from the RO.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
voluminous VA and private treatment records, records from the 
Social Security Administration, the opinion of several 
private mental health professionals, and the report of 
multiple VA psychiatric and neurological examinations.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at hearings before the Board in December 2003 and 
June 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the service connection and § 1151 issues on 
appeal.

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen, 10 
Vet. App. at 142.

Analysis

In the instant case, the record is replete with multiple 
diagnoses of a depressive disorder and PTSD.  The first 
Hickson/Cohen element has clearly been satisfied.

As to the second Hickson/Cohen element, that of in-service 
incurrence of psychiatric illness or verified in-service 
stressors, the veteran has not claimed that his current 
psychiatric disability either began in service or is the 
consequence of stressful events therein.  Instead, he 
contends that his psychiatric disability stems from post-
service VA treatment of Bell's palsy.  For reasons explained 
in greater detail below, the Board believes that the evidence 
substantiates his theory.  Service medical records are 
pertinently negative for complaint, treatment, or diagnosis 
of a psychiatric disability either in service or for many 
years thereafter.  To the contrary, the veteran was first 
treated for psychiatric difficulties in the late 1970s, after 
he underwent several surgeries in attempt to treat Bells' 
palsy.  

The veteran has also not identified any in-service stressors.  
While he does argue that his psychiatric illness is the 
product of a stressful event, he points to a post-service 
incident as the cause - namely, his multiple post-service 
Bell's palsy surgeries.  

The record lacks any evidence which would indicate that the 
veteran experienced any traumatic event in service or 
otherwise incurred a psychiatric illness therein.  
Hickson/Cohen element (2) has therefore not been met and the 
veteran's service-connection claim fails on this basis alone.

Turning to the final Hickson/Cohen element, medical nexus, it 
appears that of the many medical opinions of record regarding 
the etiology of the veteran's psychiatric disability, none 
ascribe such to any incident of service.  Because there is no 
evidence of a psychiatric disability in service or an in-
service traumatic experience, a positive nexus opinion would 
be a manifest impossibility.  Again, the veteran himself does 
not seriously contend that such relationship exists.  The 
final Hickson/Cohen element has therefore also not been met 
and the veteran's claim fails on this additional basis.  
Service connection for an acquired psychiatric disability, to 
include PTSD, is not warranted.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an acquired psychiatric disability, to include PTSD.

The veteran seeks compensation for an acquired psychiatric 
disability, to include PTSD, as a result of various surgeries 
performed by VA physicians between 1972 and 1982 to treat his 
nonservice-connected Bell's palsy.  The veteran essentially 
contends that negligence on the part of VA and/or 
unforeseeable complications of these procedures resulted in 
his current psychiatric disability.  By way of background, 
the Board once again notes that the veteran is already in 
receipt of compensation under the provisions of 38 U.S.C.A. § 
1151 for right ear hearing loss and tinnitus as a result of 
misadventures during these surgeries.

Pertinent Law and Regulations

38 U.S.C.A. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).

In this case, the veteran filed his § 1151 claim in December 
1998.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[holding that all Section 1151 claims which were filed after 
October 1, 1997 must be adjudicated under the statutory 
provisions currently in effect, which essentially require a 
showing of negligence or fault on the part of VA].

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

Analysis

The first question which must be answered in the instant 
§ 1151 claim is whether the veteran's current psychiatric 
disability, variously diagnosed as PTSD and a depressive 
disorder, is related to the series of Bell's palsy surgeries 
performed by VA.  After thoroughly reviewing the medical 
evidence of record, the Board finds that such relationship 
exists.  

The medical opinions regarding the etiology of the veteran's 
psychiatric disability are varied.  While the June 2002 VA 
examiner and the VA neurologist who conducted the June 2005 
VA examination found the veteran's psychiatric illness to be 
unrelated to his prior surgeries, a VA psychiatrist who 
conducted a separate June 2005 VA examination and Dr. P.A., 
the veteran's private psychiatrist, concluded that the 
veteran's surgeries were the precipitating cause of his 
current psychiatric distress.  The findings of the latter two 
clinicians are also supported by multiple notes in the 
veteran's outpatient treatment records which indicate that 
his current psychiatric disabilities are the product of his 
facial surgeries.  See, e.g., January 2001 treatment records 
from D.O., M.D. (noting that the veteran's PTSD is secondary 
to, inter alia, tinnitus - major byproduct of the surgeries); 
VA consultation report dated September 4, 1998 (arriving at a 
similar conclusion); Progress note from M.T., M.D. dated July 
1, 2003 (concluding that the veteran's psychiatric distress 
is "due to approx. 10 facial surgeries").

Although the VA psychiatrist who conducted the June 2005 VA 
examination found that the veteran's surgeries did not 
directly cause psychiatric illness, he did conclude that the 
many complications from the veteran's surgeries exacerbated 
an existing psychiatric condition.  Such is sufficient for a 
grant of § 1151 benefits, as that statute requires only that 
"additional" disability be present. 

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  While the Board may appropriately favor the 
opinion of one competent medical authority over another, it 
must weigh all medical evidence keeping in mind the command 
of Gilbert that the benefit of the doubt in resolving such 
issues shall be given to the veteran.  

The medical evidence in this case is voluminous and includes 
opinions from various medical professionals (some of which 
are outlined above) regarding the question of whether the 
veteran's current psychiatric disabilities are the product of 
the facial surgeries performed by VA physicians.  The Board 
will refrain from undertaking a painstaking review of each 
individual opinion as such would only serve to add bulk to 
its decision, while doing little to move the analysis 
forward.  

As explained above, while a slight majority of clinicians 
have opined that the veteran's facial surgeries were the 
cause of (or at least aggravated) the veteran's psychiatric 
illness, a significant minority have arrived at the opposite 
conclusion.  The vast majority of opinions on each side of 
the equation were rendered only after extensive psychological 
testing and a thorough review of the veteran's medical 
history was accomplished.  Moreover, the lion's share of 
opinions both supporting and opposing the etiological theory 
favored by the veteran are well-reasoned, thoroughly 
explained, and rendered by clinicians of like training 
(either psychiatrists holding an M.D. degree or psychologists 
holding the Ph.D. degree).  The Board finds no persuasive 
reason to favor the opinion of one group of clinicians over 
the other.  The medical evidence supporting a causal 
relationship between the veteran's psychiatric disabilities 
and facial surgeries is at least convincing as that arriving 
at the opposite conclusion.  Because the medical evidence is 
in equipoise, and after resolving all doubt in the veteran's 
favor, the Board finds that the veteran's current psychiatric 
disabilities, variously diagnosed as a depressive disorder 
and PTSD, are the product of the facial surgeries performed 
by VA from 1972 to 1982.  

In finding the veteran's psychiatric disabilities to be 
related to his facial surgeries, the Board further notes that 
while the medical record is completely negative for 
psychiatric treatment or diagnosis before the surgeries in 
question took place (including no record of psychiatric 
treatment in service), it appears that shortly thereafter the 
veteran began a course of psychiatric treatment.  Outpatient 
treatment records note that the veteran began a course of 
therapy in the late 1970s, shortly following his initial 
rounds of facial surgery.  The Board also finds it 
significant that the complications of the veteran's surgeries 
feature prominently in his outpatient psychiatric treatment.  
To be sure, the veteran's outpatient treatment records are 
replete with his complaints and ruminations about the 
consequences of the surgeries (particularly the resulting 
hearing loss and tinnitus).  When asked by Dr. P.A. in 
October 1998 about his surgeries, the veteran replied, "it's 
all I think about."  Although the veteran's treatment has at 
times focused on other life circumstances, even a casual 
reading of these records reveals the prevalence of the 
surgical complications in the veteran's mind.  

Finding a positive relationship between the veteran's current 
psychiatric disabilities and his facial surgeries, however, 
does not end the Board's inquiry.  The revised 38 U.S.C.A. 
§ 1151 also requires a finding of negligence on the part of 
VA or an alterative finding that the additional disability 
was a consequence of treatment which was not reasonably 
foreseeable.  

As noted above, the veteran is already in receipt of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hearing loss and tinnitus as a result of the aforementioned 
facial surgeries.  The veteran's claims for such benefits 
were received after the revisions to 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.361 were made effective.  Therefore, in 
awarding the veteran compensation under § 1151 for hearing 
loss and tinnitus, the RO essentially conceded that the 
various facial surgeries conducted by VA physicians were 
performed in a negligent manner or that the resulting hearing 
loss and tinnitus were at a minimum an unforeseeable 
consequence.  Thus, it appears that the second element of the 
veteran's § 1151 claim has already been resolved by the RO.  
While the Board acknowledges that it must undertake a de novo 
review of the claim, any finding by the Board that VA was not 
negligent in performing the surgeries (or that the veteran's 
hearing loss and tinnitus were foreseeable consequences of 
the same) would be in tension with the RO's prior finding.  
Indeed, such finding by the Board would essentially mean that 
for purposes of compensation for hearing loss and tinnitus 
the veteran's VA caregivers were negligent, but that for 
purposes of a psychiatric disability they were not.  The 
Board wishes to avoid such an absurd result.  

In summary, the Board finds that the veteran's variously-
diagnosed psychiatric disabilities (including a depressive 
disorder and PTSD) are the product of the facial surgeries 
performed by VA physicians from 1972 to 1982.  Based in large 
part on the RO's prior award of compensation for hearing loss 
and tinnitus, the Board also finds that VA was negligent in 
the provision of such treatment and/or that unforeseen 
consequences resulted therefrom.  Accordingly, compensation 
under the provisions of 38 U.S.C.A. § 1151 for an acquired 
psychiatric disability, variously diagnosed as a depressive 
disorder and PTSD, is warranted.  


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
acquired psychiatric disability, variously diagnosed as a 
depressive disorder and PTSD, is granted.


REMAND

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

The veteran also seeks an initial compensable evaluation for 
right ear hearing loss.  Before the Board can properly 
adjudicate this claim, however, additional development is 
required.

Reason for remand

Olsen considerations

The Board notes that the last VA compensation and pension 
examination afforded the veteran for his right ear hearing 
loss was in June 2002, over four years ago.  The veteran 
contends that his current level of hearing is significantly 
worse than it was at that time.  See June 2006 Hearing 
Transcript, at 3.  Although audiological examination of the 
veteran has been conducted since June 2002, the results of 
such testing are included in the medical record in graphical 
format only.  The results were not interpreted or stated in a 
format that is compatible with VA guidelines.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) [holding that the Board 
may not interpret graphical representations of audiometric 
data].

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available (usable) evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) [where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Because the most recent usable VA 
examination of record is some four years old, and because the 
record indicates a potential increase in the severity of the 
veteran right ear hearing loss since that time, the Board 
finds that a current examination is necessary to reach a 
decision on this claim.

Accordingly, this issue is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his right ear hearing 
loss.  The examiner is asked to provide 
results in a numeric format for each of 
the following frequencies: 1000, 2000, 
3000 and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies for the right ear, and 
to provide speech recognition scores for 
the right ear using the Maryland CNC 
Test.  The report of the examination 
should be included in the veteran's VA 
claims folder.

2.  VBA should then readjudicate the 
increased rating claim on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


